On Return to Remand

McMILLAN, Judge.
The trial court, after conducting an eviden-tiary hearing to determine whether the appellant had prior notice of the State’s intention to proceed under the Habitual Felony Offender Act, has filed its return to this Court. The appellant’s trial counsel testified that both he and the appellant were aware of the prior qualifying felony before trial and that they had discussed at that time its possible use by the State for impeachment purposes. In addition, the trial transcript reflects that, after the jury was sworn, the prosecutor stated her intention to introduce the prior conviction for purposes of invoking the Habitual Felony Offender Act and that, after the guilty verdict was returned, she introduced a copy of the conviction as State’s Exhibit 1.
Based on the evidence presented at the hearing, the trial court properly found that the appellant was not entitled to relief. The judgment of the trial court is due to be affirmed.
AFFIRMED.
All Judges concur.